Citation Nr: 0715579	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for skin cancer, to include 
basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2006, it was remanded to the 
Department of Veterans Affairs (VA), Newark, New Jersey, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in September 2006, and the case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of basal cell 
carcinoma.

2.  There is evidence of sun exposure in service.  

3.  The probative and competent evidence of record 
establishes that the veteran's basal cell carcinoma cannot be 
dissociated from active service.  


CONCLUSION OF LAW

Basal cell carcinoma was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

VA has substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of the disability at issue, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  In view of the fact that this 
decision is a complete grant of benefits sought on appeal, 
further notification and development pursuant to the VCAA is 
not required.

Analysis

The veteran provided written statements and testified at his 
January 2006 Board hearing that while he was in service 
stationed at Willis Air base in Tripoli, Libya, he 
experienced extreme sun exposure and frequent sunburns.   He 
asserted that his current basal cell carcinoma resulted from 
that exposure, and argues that service connection should be 
granted for the disorder on that basis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

If the evidence establishes that the claimed disability is 
related to service, the initial question is whether there is 
evidence of the current claimed skin cancer.  Significantly, 
post-service medical records, including the September 2006 VA 
examination, show the diagnosis of basal cell carcinoma.  
Thus, the Board finds for the current existence of skin 
cancer, diagnosed as basal cell carcinoma.  The Hickson 
element (1) has therefore been satisfied as to this 
disability.  

The veteran is competent to testify as to his continued 
extreme exposure to sun at the duty stations that he was 
assigned in service, including in Libya, located near the 
equator.  Thus, the veteran's self-report of this extreme sun 
exposure constitutes evidence of an injury in service that 
could be related to the current diagnosis.  Hickson element 
(2) has therefore been satisfied as to this disability.  

The final question for resolution is whether the evidence is 
at least in equipoise as to whether the veteran has basal 
cell carcinoma that is related to service.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence supports the finding that 
the currently diagnosed basal cell carcinoma is medically or 
etiologically related to his reported in-service sun 
exposure.  

In January 2006, the veteran underwent VA dermatology 
examination for the purpose of determining whether his 
diagnosed basal cell carcinoma could be related to service.  
The claims file was made available to, and reviewed by the 
examiner in conjunction with the examination.  In terms of 
history, the report of the examination noted that the 
veteran's military and post-service history, including his 
reports of having been exposed to sunlight without sun 
protection while stationed in Libya on four different 
occasions between 1968 and 1970.  The report also noted the 
veteran's denial of any family history of skin malignancy.  

Following examination, the diagnosis was basal cell 
carcinoma.  In answer to the question of whether the 
veteran's basal cell carcinoma could be etiologically related 
to service, the VA examiner stated that the basal cell 
carcinoma "is at least as likely as not secondary to [the 
veteran's] military service as he was working in an 
environment that would be a risk factor for development of 
skin cancer."  

The January 2006 dermatologist's opinion serves as medical 
evidence of a nexus between the veteran's in-service injury 
and the currently diagnosed basal cell carcinoma in 
satisfaction of Hickson element (3).  

In summary, the Board finds that the evidence supports the 
finding that the veteran currently has basal cell carcinoma 
that is related to his period of service warranting 
entitlement to a grant of service connection.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







ORDER

Entitlement to service connection for basal cell carcinoma is 
granted.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


